     Case 2:20-cv-02056-KJM-EFB Document 17 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY WILLIAM DEDEKER,                            No. 2:20-cv-2056-KJM-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    STUART SHERMAN,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. Respondent has served upon petitioner a motion to dismiss. See ECF Nos. 12,

19   16.

20          Accordingly, it is ORDERED that petitioner’s opposition or statement of non-opposition

21   shall be filed and served within 30 days of service of respondent’s motion to dismiss, and

22   respondent’s reply, if any, shall be filed within 14 days thereafter.

23   DATED: March 4, 2021.

24

25

26

27

28
